PER CURIAM.
We reverse and remand for a new trial on the authority of Dinowitz v. Wein-rub, 493 So.2d 29 (Fla. 4th DCA 1986). In this case, just as in Dinowitz, the trial court admitted testimony of an investigating police officer of statements made to the officer by the driver of a vehicle involved in the accident forming the basis of this legal dispute. Since the driver of the vehicle was not a party to the legal action, his out-of-court statements constituted hearsay. In addition, we held in Dinowitz that the admission of such a statement is barred by the provisions of section 316.066(4), Florida Statutes (1985) barring the admission into evidence of reports made to police officers by persons involved in automobile accidents. Finally, because the statement made to the police officer was consistent *57with the appellee’s version of the accident we cannot say that its admission was harmless to appellant’s case.
ANSTEAD, J., and SALMON, MICHAEL H., Associate Judge, concur.
GLICKSTEIN, J., concurs specially with opinion.